EXHIBIT23.1 Consent of Independent Registered Public Accounting Firm The Board of Directors Harbinger Group Inc.: We consent to the use of our report dated June10, 2011, with respect to the balance sheets of Harbinger Group Inc. and subsidiaries (the Company) as of September30, 2010 and September30, 2009 (Successor), and the related consolidated statements of operations, cash flows, and changes in equity (deficit) and comprehensive income (loss) for the year ended September30, 2010, the period August31, 2009 to September30, 2009 (Successor), the period October1, 2008 to August30, 2009, and the year ended September30, 2008 (Predecessor), incorporated by reference in this registration statement on FormS-3 and to the reference to our firm under the heading “Experts” in the prospectus. Our report on the consolidated financial statements includes an explanatory paragraph that describes the Successor’s adoption of the provisions of ASC Topic 852, “Reorganization” formerly American Institute of Certified Public Accountants’ Statement of Position 90-7, “Financial Reporting by Entities in Reorganization under the Bankruptcy Code” in 2009, and the adoption of the measurement date provision in conformity with ASC Topic 715, “Compensation— Retirement Benefits” formerly SFASNo.158, “Employers’ Accounting for Defined Benefit Pension and other Postretirement Plans” in 2009. /s/ KPMG LLP New York, New York August 26, 2011
